DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 1 (and dependent claims 2-5 and 21 dependent therefrom), lines 4-5, the limitation “…and a second electrical connector disposed over the encapsulant” is not supported by the original disclosure.  For example, Fig. 16 of the drawings shows “a second electrical connector” 252 (corresponding to small solder ball 252) disposed over the semiconductor die 200, but does not show “a second electrical connector” 252  over the encapsulant 210’ as claimed.
Therefore, the limitation “a first electrical connector and a second electrical connector disposed over the encapsulant” (lines 4-5) need to be changed to “a first electrical connector disposed over the encapsulant and a second electrical connector disposed over the semiconductor die”.
Allowable Subject Matter
Claims 6-7, 9-20 are allowed.
The prior art of record neither anticipates nor renders obvious all of the limitations recited in the base claims 6 and 14, including: 
● a third conductive pad disposed on the first inter- dielectric layer and covered by the second inter-dielectric layer; and a bridge structure inlaid within the first inter-dielectric layer, disposed on the third inter-dielectric layer, and connecting the first conductive pad and the third conductive pad, wherein the bridge structure comprises a first conductive via, a routing line and a second conductive via, the first conductive via directly connects the first conductive pad and the routing line, the routing line directly connects the first conductive via and the second conductive via, the second conductive via directly connects the routing line and the third conductive pad, and a whole bottom surface of the routing line is in direct contact with a top surface of the third inter-dielectric layer (claim 6).
● a topmost redistribution conductive layer among the redistribution conductive layers is disposed on a first middle inter-dielectric layer among the inter-dielectric layers, the topmost redistribution conductive layer comprises a first conductive pad, second conductive pads, a third conductive pad, a first conductive via and a second conductive via, a topmost inter-dielectric layer among the inter-dielectric layers is disposed on the topmost redistribution conductive layer, the topmost inter-dielectric layer comprises a first opening, the first conductive pad contacts the first middle inter-dielectric layer and is disposed in the first opening, and the second conductive pads contact the first middle inter-dielectric layer, a middle redistribution conductive layer among the redistribution conductive layers is disposed between the first middle inter-dielectric layer and a second middle inter-dielectric layer, the middle redistribution conductive layer comprises a routing line, wherein the first conductive via directly connects the first conductive pad and the routing line, the routing line directly connects the first conductive via and the second conductive via, the second conductive via directly connects the routing line and the third conductive pad, and a whole bottom surface of the routing line is in direct contact with a top surface of the second middle inter-dielectric layer. and wherein a first portion of a top surface of the middle inter-dielectric layer is uncovered by the topmost inter-dielectric layer and the topmost redistribution conductive layer, and the first portion of the top surface of the middle inter-dielectric layer is in a ring top-view shape (claim 14).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHAT X CAO/           Primary Examiner, Art Unit 2817